Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/073,559	Art Unit: 1727          July 25, 2022

DETAILED ACTION
The Application filed on October 19, 2020 has been received. Claims 1-18 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 2020/0331536 A1).
As to Claim 1, Sloan et al. discloses a fuel cell vehicle, comprising: a fuel cell; a battery; and a radiator, and wherein the battery units 220 are provided in a first space on a battery housing 200B and wherein lateral aspects of the battery housing can comprise components such as a radiator and fuel cell (this reads on a radiator being provided in a second space adjacent to the first space in a second direction and a fuel cell provided in a third space (paragraph [0096]). The courts have held that one of ordinary skill in the art the particular position of the claimed components would not have modified the operation of the device and therefore the particular placement of the claimed components is an obvious matter of design choice. See MPEP 2144.05, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claim 2, Sloan does not specifically disclose the claimed weight relationships. However, the courts have held that where the only difference between the claims and the prior art was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.05, IV, A.
As to Claims 4 and 10-11, Sloan discloses wherein the frame comprises first and second body frames 54a,b parallel to each other extending in a first direction and spaced apart in a second direction such that the first space overlaps with the first and second body frames (Fig. 1). Sloan teaches wherein the fuel cell and radiator can be formed on lateral parts of the battery which is located in the first space, therefore the second and third spaces would be located on an outside of the frame bodies according to modified Sloan of claim 1 and read on the claimed system-mounting frame in the third space (space that occupies the fuel cell lateral to the battery) of claims 10-11 (paragraph [0096]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claims 5-6, Sloan does not specifically disclose the claimed positional relationships. However, the courts have held that one of ordinary skill in the art the particular position of the claimed components would not have modified the operation of the device and therefore the particular placement of the claimed components is an obvious matter of design choice. See MPEP 2144.05, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claim 7, Sloan discloses a cab 56 with a loading part (the cab is disconnectable from a read portion of the frame) (Fig. 1 and paragraph [0038]). Sloan does not specifically disclose the claimed positional relationships. However, the courts have held that one of ordinary skill in the art the particular position of the claimed components would not have modified the operation of the device and therefore the particular placement of the claimed components is an obvious matter of design choice. See MPEP 2144.05, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claim 8, Sloan does not specifically disclose a hydrogen storage part, however one of ordinary skill in the art would recognize that the vehicle comprising a fuel cell would inherently have a hydrogen storage part given that the fuel cell would not be able to operate without one. See MPEP 2112. In addition, the courts have held that one of ordinary skill in the art the particular position of the claimed components would not have modified the operation of the device and therefore the particular placement of the claimed components is an obvious matter of design choice. See MPEP 2144.05, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claim 12, Sloan teaches wherein the fuel cell is mounted laterally to the battery mounted to the frame (paragraph [0096]). The fuel cell of Sloan is intrinsically capable of being demounted in the same manner it is mounted laterally to the battery, which would include the three finite options of an upward, downward or second side direction for mounting to the battery on the frame of the vehicle (Fig. 1). See MPEP 2112. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).
As to Claim 18, Sloan does not specifically disclose the claimed relationships. However, the courts have held that one of ordinary skill in the art the particular position of the claimed components would not have modified the operation of the device and therefore the particular placement of the claimed components is an obvious matter of design choice. See MPEP 2144.05, VI, C. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the arrangement of the battery, fuel cell and radiator to read on the claimed configuration because Sloan teaches that space along the frame of the vehicle is limited and therefore it can be advantageous to combine the fuel cell and radiator components to lateral components of the battery housing (paragraph [0096]).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 2020/0331536 A1) as applied to claims 1-2, 4-8, 10-12 and 18 above and in further view of Nashiumi (US 2002/0187376 A1).
As to Claim 13, Sloan does not specifically disclose the claimed side protector.
However, Nashiumi teaches of a fuel cell vehicle, wherein the fuel cell is protected by a case (side protector) to surround the fuel cell from the outside (paragraph [0009]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell of Sloan to comprise a side protector because Nashiumi teaches that the fuel cell can be shielded from the outside (paragraph [0009]).
As to Claim 14, the side protector of modified Sloan covers the fuel cell and is therefore disposed in the third space that occupies the fuel cell.
As to Claim 15, the fuel cell vehicle is modified Sloan comprises the system mounting frame as discussed above and the casing covering the fuel cell (side-protector). However, modified Sloan does not specifically disclose wherein the side protector is mounted to the system-mounting frame. However, a person having ordinary skill in the art would recognize that there are a finite number of options for securing the fuel cell case to the vehicle of modified Sloan which comprises the main frame 54 and the system mounting frame, as discussed in the rejection above, and therefore it would have been obvious to try the known options within his or her technical grasp and if it leads to anticipated success in mounting the fuel cell case to the vehicle, it is likely a product not of innovation but of ordinary skill. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to mount the fuel cell casing to the system mounting frame because Nashiumi teaches that the fuel cell can be shielded from the outside (paragraph [0009]).


Allowable Subject Matter
Claims 16-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record, Sloan and Nashiumi, do not specifically disclose, teach, or fairly suggest wherein a distance by which the first and second body frames are spaced apart from each other in the second direction gradually decreases from a front to a rear of the vehicle, and a distance by which the side protector is spaced apart from the second body frame in the second direction gradually increases from the front side to the rear side of the vehicle (claim 16); or wherein a distance by which the first and second body frames are spaced apart from each other in the second direction gradually increases from a front to a rear of the vehicle, and a distance by which the side protector is spaced apart from the second body frame in the second direction gradually decreases from the front to the rear of the vehicle (claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727